Exhibit 10.2

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS FIRST AMENDMENT, dated as of February 28, 2006 to Asset Purchase Agreement
(the “Agreement”) dated as ofianuary 13. 2006 by and between GLOBALOPTIONS
GROUP, INC., a Nevada corporation (“Buyer”) and JAMES LEE WITT ASSOCIATES, LLC,
a Delaware limited liability company (“Seller”).

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.

Section 1.6 of the Agreement is hereby amended and restated as follows:

Closing. The consummation of the purchase and sale provided for in this
Agreement (the “Closing”) will take phice at the offices of Buyer’s legal
counsel at 1201 15th Street, N.W. Second Floor, Washington, DC 20005, or such
other place as the parties mutually agree, at 10:00 a.m. (local time) on a date
mutually agreed to by the parties but not later than Friday, March 10, 2006 (the
“Closing Date”); provided, however, that the Closing Date shall automatically be
extended, if necessary, to permit Seller sufficient time to deliver to Buyer the
audited financial statements in a form which complies with Section 2.4 hereof.

 

2.

In all other respects, the Agreement remains according to its terms.

Signatures on following page

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Asset
Purchase Agreement as or the date first written above.

 

BUYER:

 

 

 

GLOBALOPTIONS GROUP, INC.

 

 



By:

/s/ Harvey Schiller

 

Name:

Harvey Schiller

 

Its:

Chairman

 

 

 

SELLER:

 

 

 

JAMES LEE WITT ASSOCIATES, LLC

 

 

 

By:

/s/ James Lee Witt

 

Name:

James Lee Witt

 

Its:

Holder of Majority of Class A Common Interests

 

 

 

 

 

 